Court of Appeals, State of Michigan

                                               ORDER
                                                                           Jane E. Markey
People of MI v Joseph Jordan                                                 Presiding .Judge

Docket No .   320555                                                       Donald S. Owens

LC No.        13-008896-0 1-FC                                             Elizabeth L. Gleicher

                                                                                           Judges

                The Court orders that ibe opinion iss ued in thi s case is hereby AMENDED to correct a
clerical error. The opinion is co1Tected to read June 16, 2015 as the date ol" the opinion.

              In all other respects, the opi ni on remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                                JUN 3 0 2015
                                        Date
                                                              ~__g2~ ,
                                                                           Chie~
                                                                                         a __